—In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Rockland County (Warren, J.), dated July 19, 1999, which, upon finding that the petitioner violated two orders of protection of the same court dated June 24,1999, and July 2, 1999, respectively, committed him to the Rockland County Jail for a period of 210 days. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738) in which she moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, Alicia M. Crowe is relieved as counsel for the appellant, and she is directed to turn over all papers in her possession to new counsel assigned herein; and it is further,
Ordered that Anne Gilleece, 399 Knollwood Road, Suite. 207, White Plains, N. Y., 10603, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the respondent’s counsel is directed to turn over a copy of the transcript of the proceedings to new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the appellant within 90 days of this decision and order and the respondent may serve and file a brief within 120 *536days of this decision and order; by prior decision and order of this Court, the defendant was granted leave to prosecute the appeal on the original papers (including a certified transcript of the proceedings), and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Based upon this Court’s independent review of the record, we conclude that there are nonfrivolous issues with respect to, inter alia, the ineffective assistance of trial counsel. Under the circumstances, the motion of the defendant’s assigned counsel to be relieved of counsel is granted and new appellate counsel is assigned (see, People v Gonzalez, 47 NY2d 606; People v Casiano, 67 NY2d 906; People v Miller, 99 AD2d 1021). Ritter, J. P., Florio, H. Miller and Crane, JJ., concur.